DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 3 of the abstract, it reads "comprising". Examiner suggests the Applicant revise the instance of "comprising" to read "including". Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 13, and 16 objected to because of the following informalities:
Claim 6 is objected to because of the following informalities: “the drain” (ll. 36) is recommended to be replaced with -the drain opening- (in order to maintain consistency of claim language).
In Claim 13, "a weight scale" already has prior antecedent basis. Please change "a weight scale" to read as –the weight scale–.
In Claim 16, "a patient" (ll. 81) already has prior antecedent basis in the claim on line 78. Please change "a patient" (ll. 81) to read as –the patient–. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 13, and 16-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 20210023289 A1) in view of Li et al. (CN 215448175 U), LaRue et al. (US 20070178197 A1), and Fulkerson et al. (US 20180289879 A1).

Regarding Claim 1, Hansen discloses an extremely lightweight and compact heating system, and teaches a system ("warming system", ¶ 38) comprising:
a medical fluid bag 22 ('dialysis bag', fig. 1, ¶ 44) during a medical treatment ("peritoneal dialysis", ¶ 44), an opening (NOTE: Hansen has a "small opening", ¶ 47, for the thermal sensor);
a medical fluid collection basin 30 ('housing', fig. 1-2, ¶ 49);
and a control unit 70 ('microcontroller', fig. 6, ¶ 68) configured to receive treatment data ("receive signals...and may provide control signals", ¶ 68) related to the medical treatment ("peritoneal dialysis", ¶ 44).
Hansen fails to teach a curved tray configured to support a medical fluid bag, the curved tray comprising a plurality of openings therethrough; said medical fluid collection basin removably coupled to the curved tray and configured to collect medical fluid leaked from the medical fluid bag; a leak detector coupled to a surface of the medical fluid collection basin and configured to detect fluid as leaked from the medical fluid bag into the medical fluid collection basin.
Li is commensurate to Hansen because they both disclose a system for measuring the properties of a fluid object. Li specifically discloses an electronic balance for physical and chemical measurement of aquatic product, and teaches a tray 11 + 4 ('square boss' and 'cleaning drawer', fig. 1, ¶ 28), the tray 11 + 4 comprising a plurality of openings 13 ('cleaning holes', fig. 2, ¶ 28) therethrough (see fig.  1-2);
the tray 11 + 4 configured to collect medical fluid leaked (NOTE: the device is configured to collect fluid leaked through the holes 13). However, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig. 10C, ¶ 91). 
Fulkerson and Hansen are commensurate because they both disclose dialysis heating systems. Fulkerson specifically discloses a dialysate management system for generating, weighing, and heating a dialysate fluid during a dialysis treatment, and teaches a leak detector ("leak detector", ¶ 65). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include a curved tray, as taught by LaRue, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; such that the curved tray would be configured to support a medical fluid bag, the curved tray comprising a plurality of openings therethrough, as taught by Li, for the purpose of collecting the odor and residual moisture generated by fluid, and to prevent the device from being polluted and corroded (Li ¶ 17); such that said medical fluid collection basin is removably coupled to the curved tray and configured to collect medical fluid, as taught by Li, leaked from the medical fluid bag for the purpose of collecting the odor and residual moisture generated by fluid, and to prevent the device from being polluted and corroded (Li ¶ 17); to include a leak detector, as taught by Fulkerson, coupled to a surface of the medical fluid collection basin and configured to detect fluid as leaked from the medical fluid bag into the medical fluid collection basin for the purpose of monitoring the system containing liquids to ensure that the contained materials do not escape, leak, or otherwise leave the system.

Regarding Claim 2, Hansen teaches the control unit 70 ('microcontroller', fig. 6, ¶ 68) is configured to receive a signal ("receive signals...and may provide control signals", ¶ 68) during the medical treatment ("peritoneal dialysis", ¶ 44). Hansen/Li fail to teach the control unit is configured to receive a signal from the leak detector indicating that a medical fluid leak occurred during the medical treatment. Fulkerson teaches the leak detector ("leak detector", ¶ 65) indicating a medical fluid leak ("leaks", ¶ 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen such that the control unit would be configured to receive a signal from the leak detector indicating that a medical fluid leak occurred, as taught by Fulkerson, during the medical treatment, for the purpose of monitoring the system containing liquids to ensure that the contained materials do not escape, leak, or otherwise leave the system.

Regarding Claim 3, Hansen teaches the control unit 70 ('microcontroller', fig. 6, ¶ 68) is configured to automatically transmit the treatment data ("signals", ¶ 68) to a remote computing device 36 ('controller board', fig. 6, ¶ 55), but Hansen/Li fail to teach that the treatment data comprises a volume drained. Fulkerson teaches that the treatment data comprises a volume drained ("weight data", ¶ 17; NOTE: the weight data would translate to the volume of the bag as it is drained for dialysis).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li such that the treatment data would comprise a volume drained, as taught by Fulkerson, for the purpose to compare the measured weight to a predetermined target weight and display the comparison on a graphical user interface (GUI), such that the user can either add more water or remove water if the measured weight is not equal to or proximate the predetermined target weight (Fulkerson ¶ 96).

Regarding Claim 4, Hansen teaches that the medical fluid collection basin 30 ('housing', fig. 1-2, ¶ 49) comprises a port (NOTE: there are several cords attached to the housing 30. It would be obvious they are attached by ports located in the housing); and the control unit 70 is configured to transmit the treatment data ("signals", ¶ 68) to a portable memory device ("memory", ¶ 68) interfacing with the port of the medical fluid collection basin 30 ('housing', fig. 1-2, ¶ 49). However, since the ports of Hansen are not explicitly recited, Fulkerson is relied upon to make up for this deficiency of Hansen/Li. Fulkerson explicitly teaches a port ("port opening", ¶ 88). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li to include a port, as taught by Fulkerson, in the medical fluid collection basin, for the purpose of allowing communication between multiple devices in the system.

Regarding Claim 7, Hansen teaches the curved inner surface ("curved...basin", ¶ 3) of the medical fluid collection basin 30, but fails to teach that the curved inner surface comprises a clear material. Li teaches a clear material ("transparent glass", ¶ 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen such that the curved inner surface would comprise a clear material as taught by Li, for the purpose of allowing light to pass through it and allow users to have a clear view of the objects on the other side.

Regarding Claim 8, Hansen teaches a curved inner surface ("curved...basin", ¶ 3) that slopes towards the center of the medical fluid collection basin 30, but Hansen/Li fails to teach that the leak detector is positioned proximate a center of the medical fluid collection basin. Fulkerson teaches the leak detector ("leak detector", ¶ 65). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li to include the leak detector, as taught by Fulkerson, such that it would be positioned proximate a center of the medical fluid collection basin, for the purpose of monitoring the system containing liquids to ensure that the contained materials do not escape, leak, or otherwise leave the system.

Regarding Claim 9, Hansen teaches a metal ring 42 ('spacer ring', fig. 2, ¶ 60) and the medical fluid collection basin 30, but Hansen/Li fail to teach that the leak detector comprises a pair of metal rings surrounding a weight scale coupled to the medical fluid collection basin. Fulkerson teaches the leak detector ("leak detector", ¶ 65) and a weight scale 308 ('weighing mechanism', fig. 3A, ¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include the leak detector, as taught by Fulkerson, for the purpose of monitoring the system containing liquids to ensure that the contained materials do not escape, leak, or otherwise leave the system; such that the leak detector would comprise a pair of metal rings surrounding a weight scale, as taught by Fulkerson, coupled to the medical fluid collection basin, for measuring the weight of the container when water and/or compositions are placed into the container (Fulkerson ¶ 83).

Regarding Claim 10, Hansen teaches the medical fluid bag 22 ('dialysis bag', fig. 1, ¶ 44) and the medical fluid collection basin 30, but fails to teach that the curved tray comprises a central channel configured to direct liquid leaked from the medical fluid bag into the medical fluid collection basin. Li teaches that the tray 11 + 4 ('square boss' and 'cleaning drawer', fig. 1, ¶ 28) comprises a central channel 45 ('recess groove', fig. 2, ¶ 30). However, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig.10C, ¶ 91).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include a curved tray, as taught by LaRue, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; and such that the curved tray would comprise a central channel configured to direct liquid leaked, as taught by Li, from the medical fluid bag into the medical fluid collection basin, for the purpose that liquid flowing into the hole can be guided through (Li ¶ 32).

Regarding Claim 11, Hansen fails to teach that the curved tray comprises handles. Li teaches that the tray 11 + 4 comprises a handle 44 ('handle', fig. 5, ¶ 29). However, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig.10C, ¶ 91).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include the curved tray, as taught by LaRue, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; and such that the curve tray would comprise handles as taught by Li, for the purpose of allowing the device to be grasped and manipulated by hand. 
Li discloses the claimed invention except for having multiple handles. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple handles on the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Regarding Claim 13, Hansen teaches the medical fluid collection basin 30, and wherein the device is configured to detect a weight of fluid contained within a medical fluid bag ("mechanical sensors which may detect a weight of the dialysis bag 22 on the warming plate 12", ¶ 58). Hansen fails to teach a weight scale coupled to the medical fluid collection basin and configured to contact the curved tray, wherein the weight scale is configured to detect a weight of fluid contained within a medical fluid bag positioned on the curved tray.
Li teaches the tray 11 + 4 however, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig. 10C, ¶ 91). Fulkerson teaches a weight scale 308 ('weighing mechanism', fig. 3A, ¶ 83), wherein the weight scale 308 is configured to detect a weight of fluid contained within a medical fluid bag. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include the curved tray, as taught by LaRue, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; such that a weight scale, as taught by Fulkerson, would be coupled to the medical fluid collection basin and configured to contact the curved tray, for measuring the weight of the container when water and/or compositions are placed into the container (Fulkerson ¶ 83); and such that the weight scale of Fulkerson would be configured to detect a weight of fluid contained within a medical fluid bag positioned on the curved tray, as taught by Li, for the purpose of collecting the odor and residual moisture generated by fluid, and to prevent the device from being polluted and corroded (Li ¶ 17).

Regarding Claim 16, Hansen teaches the medical fluid bag 22 ('dialysis bag', fig. 1, ¶ 44) and the medical treatment ("peritoneal dialysis", ¶ 44); and the system ("warming system", ¶ 38) further comprises an effluent sensor 34 ('proximity sensor', figs. 1-2, ¶ 55) coupled to the medical fluid collection basin 30 and configured to detect one or more characteristics of effluent draining out of a patient ("at least one proximity sensor 34 indicating a presence of the dialysis bag 22 that may require heating", ¶ 55; NOTE: the presence of the effluent that may require heating is a characteristic of the effluent) into the medical fluid bag 22 during the medical treatment ("peritoneal dialysis", ¶ 44), wherein the effluent sensor 34 is an optical sensor ("The at least one proximity sensor 34 may be optical switches", ¶ 55).
Hansen/Li fail to teach that the medical fluid bag is a drain bag configured to receive effluent draining out of a patient during the medical treatment. Fulkerson teaches that the medical fluid bag is a drain bag configured to receive effluent draining out of a patient during the medical treatment ("a container configured to receive fluid from the fluid circuit", ¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li such that the medical fluid bag is a drain bag configured to receive effluent draining out of a patient during the medical treatment as taught by Fulkerson, for the purpose of filtering toxins out of the blood during a dialysis treatment (Fulkerson ¶ 69).

Regarding Claim 17, Hansen teaches a heater 28 ('heater', fig. 6, ¶ 59) configured to heat a medical fluid ("fluid warming", ¶ 20) contained in the medical fluid bag 22, but fails to teach that the heater is positioned on the curved tray. Li teaches the curved tray 11 + 4. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the system of Hansen such that the heater would be positioned on the curved tray as taught by Li, for the purpose of collecting the residual moisture generated by fluid, and to prevent the device from being polluted and corroded (Li ¶ 17).

Regarding Claim 18, Hansen teaches that the medical fluid bag comprises a dialysate bag 22 ('dialysis bag', fig. 1, ¶ 44) containing dialysate to be provided to a patient during the medical treatment ("a dialysis bag 22 holding, for example, five liters of infusion liquid 23. The infusion liquid 23 may, for example, be a saline solution for peritoneal dialysis", ¶ 44);
and the heater 28 ('heater', fig. 6, ¶ 59) is configured to heat the dialysate to a predetermined temperature ("the heater 28 contacts the warming plate 12 over substantially an entire area of the warming plate 12 so that a low temperature (gentle) heat implemented over the portions of the warming plate 12 contacting the dialysis bag 22 rapidly heat the contained infusion liquid 23 without large temperature differences", ¶ 47).

Regarding Claim 19, Hansen teaches that the heater 28 ('heater', fig. 6, ¶ 59) comprises: 
a conducting core element ("resistive conductive element", ¶ 48);
and a heating element ("heater element", ¶ 5) coupled to a surface of the medical fluid collection basin 30 ("a heater element attached to the warming plate 12", ¶ 43; NOTE: the warming plate 12 is part of 30), wherein contact between the conducting core element ("resistive conductive element", ¶ 48) and the heating element ("heater element", ¶ 5) heats the conducting core element ("resistive conductive element", ¶ 48).
But Hansen fails to teach that the conducting core element extends through the curved tray. Li teaches the tray 11 + 4, however, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig. 10C, ¶ 91).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the system of Hansen to include a curved tray, as taught by LaRue, such that the conducting core element would extend through the tray, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained.

Regarding Claim 21, Hansen teaches that the medical treatment is a peritoneal dialysis treatment ("peritoneal dialysis", ¶ 44).

Regarding Claim 22, Hansen teaches the medical fluid bag 22 and the medical treatment ("peritoneal dialysis", ¶ 44), but Hansen/Li fail to teach dialysate or effluent drained from a patient. Fulkerson teaches dialysate or effluent drained from a patient ("a container configured to receive fluid from the fluid circuit", ¶ 35). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li such that dialysate or effluent is drained from a patient as taught by Fulkerson, for the purpose of filtering toxins out of the blood during a dialysis treatment (Fulkerson ¶ 69).

Regarding Claim 23, Hansen teaches a method of recording treatment data ("signals", ¶ 68) related to a medical treatment ("peritoneal dialysis", ¶ 44), the method comprising:
positioning a medical fluid bag 22 ('dialysis bag', fig. 1, ¶ 44) coupled to a basin device 30 ('housing', fig. 1-2, ¶ 49);
flowing fluid into the medical fluid bag 22 during the medical treatment ("peritoneal dialysis", ¶ 44);
automatically transmitting treatment data ("signals", ¶ 68) from a control unit 70 ('microcontroller', fig. 6, ¶ 68) of the basin device 30 to a remote computing device 36 ('controller board', fig. 6, ¶ 55), the treatment data ("signals", ¶ 68) indicating that a medical fluid bag 22 leak has occurred during the medical treatment ("peritoneal dialysis", ¶ 44).
Hansen fails to teach a tray coupled to a basin device and a leak detection sensor positioned on a surface of the basin device. Li teaches a tray 11 + 4 ('square boss' and 'cleaning drawer', fig. 1, ¶ 28), however, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig. 10C, ¶ 91). Fulkerson teaches a leak detection sensor ("leak detector", ¶ 65). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include a curved tray, as taught by LaRue, coupled to a basin device, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; and to include a leak detection sensor, as taught by Fulkerson, positioned on a surface of the basin device, for the purpose of monitoring the system containing liquids to ensure that the contained materials do not escape, leak, or otherwise leave the system.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Li, LaRue, Fulkerson, and further in view of Childers et al. (US 20140074018 A1).

Regarding Claim 5, Hansen teaches the control unit 70, a dialysate bag 22 ('dialysis bag', fig. 1, ¶ 44), and a peritoneal cavity of a patient (NOTE: the dialysis bags are used for " peritoneal dialysis", ¶ 44, therefore it would be obvious that dialysis would occur in the peritoneal cavity of a patient). Hansen/Li fail to teach that the port is configured to connect to a flow sensor that is configured to measure fluid flow along a fluid line; and that the control unit is configured to determine a fill volume based on the fluid flow measured by the flow sensor. 
Fulkerson teaches the port ("port opening", ¶ 88) and a fill volume ("weight data", ¶ 17), but fails to teach that the port is configured to connect to a flow sensor that is configured to measure fluid flow along a fluid line; and that the fill volume is based on the fluid flow measured by the flow sensor. 
Childers discloses a method of performing peritoneal dialysis, and teaches a flow sensor ("flow sensor", ¶ 83) that is configured to measure fluid flow along a fluid line ("The flow sensor can be configured to sense the flow of at least one of the patient line", ¶ 83). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li to include the port, as taught by Fulkerson, for the purpose of allowing communication between multiple devices in the system; such that the port would be configured to connect to a flow sensor that is configured to measure fluid flow along a fluid line, as taught by Childers; and such that the control unit is configured to determine a fill volume based on the fluid flow measured by the flow sensor as taught by Childers, for the purpose of measuring the flow of a fluid in the system for alarm purposes, e.g., to detect a kinked or detached line (Childers ¶ 83). 

Regarding Claim 14, Hansen teaches the control unit 70, the medical fluid bag 22, and treatment data ("signals", ¶ 68). However, Hansen fails to teach that the control unit is configured to: receive data from the weight scale and to determine, based on the data, an amount of fluid contained within the medical fluid bag positioned on the curved tray; and determine, based on data received from the weight scale, treatment data comprising a drain end time.
Li teaches the curved tray 11 + 4. Fulkerson teaches the weight scale 308, and to determine, based on the data, an amount of fluid contained within the medical fluid bag ("weight data", ¶ 17; NOTE: the weight data would translate to the volume of the bag as it is drained for dialysis). Childers teaches a drain end time (""break point" concept that is understood in the art as a change in drain flow rate, which indicates that the peritoneum is relatively empty. System 10 then decreases the suction pressure to prevent it from causing pain to the patient", ¶ 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen such that the control unit is configured to receive data from the weight scale and to determine, based on the data, an amount of fluid contained within the medical fluid bag, as taught by Fulkerson, for measuring the weight of the container when water and/or compositions are placed into the container (Fulkerson ¶ 83), wherein the medical fluid bag is positioned on the curved tray, as taught by Li, for the purpose of collecting the odor and residual moisture generated by fluid, and to prevent the device from being polluted and corroded (Li ¶ 17); and determine, based on data received from the weight scale, treatment data comprising a drain end time as taught by Childers, for the purpose of indicating that the peritoneum is relatively empty and so that the system can decrease the suction pressure to prevent it from causing pain to the patient (Childers ¶ 78). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Li, LaRue, Fulkerson, and further in view of Suarez del Real Pena et al. (US 20190275217 A1), referred to as Suarez.

Regarding Claim 6, Hansen teaches the medical fluid collection basin 30 ('housing', fig. 1-2, ¶ 49), the medical treatment ("peritoneal dialysis", ¶ 44), and a curved inner surface ("curved...basin", ¶ 3). Hansen/Li fail to teach that the medical fluid collection basin comprises: a drain opening therethrough; a drain plug configured to be inserted into and seal the drain opening during the medical treatment; and a curved inner surface that slopes towards the drain.
Fulkerson teaches a drain opening 322 ('outlet tube', fig. 3B, ¶ 77) therethrough, and Suarez teaches a drain plug 200 ('plug device', fig. 3A-3B, ¶ 55). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li such that the medical fluid collection basin comprises: a drain opening therethrough, as taught by Fulkerson, for the purpose of causing the dialysate fluid to flow from the outlet tube to the fluid pathway positioned in the dialysis controller unit (Fulkerson ¶ 30); to include a drain plug configured to be inserted into and seal the drain opening during the medical treatment, as taught by Suarez, for the purpose to form a seal with a wall defining the opening of the drain (Suarez ¶ 13); 
and a curved inner surface that would slope towards the drain as taught by Fulkerson, for the purpose to ensure complete removal of fluid from the container (Fulkerson ¶ 77).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Li, LaRue, Fulkerson, and further in view of Lundtveit et al. (US 20090187138 A1).

Regarding Claim 12, Hansen teaches the medical fluid bag 22 ('dialysis bag', fig. 1, ¶ 44), but Hansen/Fulkerson fail to teach that the curved tray comprises text on a surface of the curved tray configured to be in contact with the medical fluid bag. Li teaches the tray 11 + 4. However, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig. 10C, ¶ 91). 
Lundtveit discloses a dialysis system, and teaches text on a surface ("printed text… surfaces", ¶ 17). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen to include the curved tray, as taught by LaRue, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; such that the curved tray would comprise text on a surface as taught by Lundtveit, for the purpose to aid the patient in determining if the effluent is cloudy (indicating an onset of peritonitis) (Lundtveit ¶ 17).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Li, LaRue, Fulkerson, and further in view of Egley et al. (US 20210069399 A1).

Regarding Claim 15, Hansen teaches the medical fluid collection basin 30, the control unit 70, and a system configured to receive user input ("entered by the user through the control panel 60 by conventional data entry routines", ¶ 72) regarding one or more treatment parameters ("The range of set points entered by the user may be limited to those representing a safe range for the infusion liquid 23", ¶ 72). Hansen/Li/Fulkerson fail to teach that the medical fluid collection basin comprises: a speaker; a microphone communicably coupled to the control unit and configured to receive user input regarding one or more treatment parameters; and a graphical display configured to display a graphical user interface. 
Egley discloses a dialysis system for heating dialysis fluids, and teaches a speaker 185 ('speaker', fig. 2, ¶ 52), a microphone 187 ('microphone', fig. 2, ¶ 52), and a graphical display 195 ('display', fig. 2, ¶ 52) configured to display a graphical user interface 190 ('user input interface', fig. 2, ¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Li/Fulkerson to include a speaker and a microphone as taught by Egley, such that it would be communicably coupled to the control unit and configured to receive user input regarding one or more treatment parameters, and to include a graphical display configured to display a graphical user interface as taught by Egley, for the purpose to allow the controller to communicate with an external entity, such as a patient or other user (Egley ¶ 54).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Li, LaRue, Fulkerson, and further in view of Lo et al. (US 20190307939 A1).

Regarding Claim 20, Hansen teaches the medical fluid collection basin 30, the conducting core element ("resistive conductive element", ¶ 48), and the heating element ("heater element", ¶ 5). Hansen/Fulkerson fail to teach one or more depressible members coupled to the medical fluid collection basin and configured to contact the curved tray, wherein placing a filled fluid bag on the curved tray compresses the one or more depressible members and causes the conducting core element to contact the heating element. Li teaches the tray 11 + 4, however, the tray of Li is not curved. To make up for this deficiency, LaRue discloses a container, and teaches a curved tray ('second tray 1010', see fig.10C, ¶ 91). Lo discloses a gravity fed peritoneal dialysis (“PD”) machine, and teaches a depressible member 56 ('compressible overload bushing', fig. 8, ¶ 110). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hansen/Fulkerson to include the curved tray, as taught by LaRue, for the purpose to adjust the volume of the chamber (LaRue ¶ 117) by creating a deeper portion in which the dialysis bag can be contained; to include a depressible member, as taught by Egley, such that it would be coupled to the medical fluid collection basin and configured to contact the curved tray, wherein placing a filled fluid bag on the curved tray would compress the depressible member and causes the conducting core element to contact the heating element, for the purpose of sensing the entire weight placed onto the scale platform (Egley ¶ 109).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansen et al. (US 20140199057 A1), a warming system for dialysis fluid.
Pollock et al. (US 8692140 B1), a surgical sponge and fluid monitoring system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781